Citation Nr: 0404737	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  03-17 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a higher initial evaluation for service-
connected degenerative disc disease of the lumbar spine, 
currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from July 1997 to March 2003.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which awarded service connection to the 
veteran and assigned a 10 percent evaluation for degenerative 
disc disease of the lumbar spine.

The Board observes that in an August 2003 statement now 
contained in the claims file, the veteran appears to be 
raising a claim for entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities (TDIU).  As this issue has not 
yet been adjudicated, the Board refers it back to the RO for 
all appropriate action.  See 38 C.F.R. § 20.200 (2002).

The Board has determined that additional development is 
required in this case prior to any final appellate review.  
Accordingly, this appeal is remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify you if further action is required on your part. 


REMAND

The veteran's service-connected degenerative disc disease of 
the lumbar spine is currently rated as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5293-5292 (2001).  
She now requests a higher initial evaluation for her service-
connected low back disorder.

The Board observes that prior to the filing of the veteran's 
claim for service connection in January 2003, some of the VA 
criteria applicable to rating service-connected back 
disabilities were modified, specifically at 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5293, for cases of 
intervertebral disc syndrome.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002), effective September 23, 2002.  These 
criteria are applicable to the veteran's claim for a higher 
initial evaluation of her service-connected low back 
disorder.  It does not appear, however, that the revised 
criteria were considered in assigning the initial rating of 
10 percent to the veteran's low back disability in the April 
2003 rating decision.    

Additionally, during the pendency of this appeal, the 
criteria for rating service-connected back disabilities were 
again modified, on a more extensive basis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243, and Plate V (2003); 
68 Fed. Reg. 51414-51458 (August 27, 2003), effective 
September 26, 2003.  Notably, intervertebral disc syndrome is 
now assigned the Diagnostic Code 5243, instead of Diagnostic 
Code 5293.  As this claim was already on appeal to the Board 
at the time of this regulatory change, these criteria were 
not considered at the time of the initial decision in this 
matter, but should now also be considered for the veteran's 
claim.  

Finally, the Board observes that in August 2003, after the 
claim was transferred to the Board for review, the veteran 
submitted a written statement to the Board, as well as a May 
2003 private medical report.  This evidence has not yet been 
evaluated by the Agency of Original Jurisdiction, and the 
veteran did not provide a written waiver to permit the Board 
to consider it in the first instance.  Accordingly, it would 
not be appropriate for the Board to review this evidence at 
this time.  Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the claim is necessary prior to 
any final appellate review.  Accordingly, this claim is 
REMANDED for the following action:

1.  Consideration must be given as to 
whether the veteran should be afforded a 
new VA medical examination in order to 
fully assess the current nature and 
severity of her service-connected 
degenerative disc disease of the lumbar 
spine.

2.  When the development requested above 
has been completed to the extent 
possible, the claim should be 
readjudicated, with consideration of all 
newly revised criteria applicable to 
rating service-connected disabilities of 
the spine under 38 C.F.R. § 4.71a, and in 
light of all evidence received since the 
issuance of the May 2003 statement of the 
case.  If the benefits sought on appeal 
are not granted in their entirety, then 
the veteran and her representative, if 
any, should be furnished a supplemental 
statement of the case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to ensure due process and to 
conduct additional development as necessary, and the Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The veteran 
is free to submit any additional evidence and/or argument she 
desires to have considered in connection with her current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the veteran, however, until she is 
so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




